DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 3A and 3B are not proper black and white line drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 9, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 16, line 1 recites “a cross sectional area as measured above the smooth surface of the physical object is the same at any cross section through the first and second periodic riblets.” It is unclear what the applicant is intending to claim- a cross sectional area of what?  Note that any cross section of the riblets cannot be the same as any other cross section, given the unlimited possible angles and position of cross sections.  For the purposes of this action, this will be interpreted as reciting that the riblets are identical.
Claim 9 recites the limitations "the first portion" and “the second portion” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this action, this will be interpreted as reciting that there are at least two cross sections of the physical object with equal areas.
Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the physical object is associated with an aircraft; a marine vessel; a vehicle; or a pipeline.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malmström WO 84/03867.
Regarding claims 1, 8 and 15, Malmström discloses a method of reducing drag by manufacturing a physical object, the physical object comprising: 
[AltContent: textbox (Figure 1-Malmström Figures 1 and 2)]
    PNG
    media_image1.png
    172
    268
    media_image1.png
    Greyscale
a smooth surface; 
first periodic riblets 10 on the smooth surface of a physical object; and 
second periodic riblets 10 on the smooth surface of the physical object; and wherein: 
each first periodic riblet comprises a first transition region at a first end of each first periodic riblet and a second transition region at a second end of each first periodic riblet; 
each second periodic riblet comprises a first transition region at a first end of each second periodic riblet and a second transition region at a second end of each second periodic riblet; and 
each second transition region at the second end of each first periodic riblet overlaps each first transition region at the first end of each second periodic riblet (see Malmström figures 1 and 2); and 
a length of each riblet of the first and second periodic riblets runs parallel to a direction of the flow 12.
Regarding claims 2 and 16 as best understood, Malmström discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15.  Malmström also discloses that the riblets are the same size and shape.
Regarding claims 3, 10 and 17, Malmström discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15.  Malmström also discloses that a length of each first transition region of each first periodic riblet, a length of each second transition region of each first periodic riblet, a length of each first transition region of each second periodic riblet, and a length of each second transition region of each second periodic riblet are the same.  Please see Malmström figures 1 and 2, showing that the riblets are all the same size and shape.
Regarding claims 4, 11 and 18, Malmström discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15.  Malmström also discloses: 
third periodic riblets 10 on the smooth surface of the physical object; and 
fourth periodic riblets 10 on the smooth surface of the physical object; wherein: 
each third periodic riblet comprises a first transition region at a first end of each third periodic riblet and a second transition region at a second end of each third periodic riblet; each 
fourth periodic riblet comprises a first transition region at a first end of each fourth periodic riblet and a second transition region at a second end of each fourth periodic riblet; each 
first transition region at the first end of each third periodic riblet overlaps each second transition region at the second end of each second periodic riblet; and 
each second transition region at the second end of each third periodic riblet overlaps each first transition region at the first end of each fourth periodic riblet (see Malmström figures 1 and 2).
Regarding claims 7 and 14 as best understood, Malmström discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15.  Malmström also discloses that the physical object is associated (at least in development and analysis) with an aircraft (page 2, lines 24-25), or a marine vessel (page 1, lines 6-9).
Regarding claim 9 as best understood, Malmström discloses the invention as claimed as detailed above with respect to claim 8.  Malmström also discloses that a cross sectional area of a first portion of the physical object equals a cross sectional area of a second portion of the physical object.  Note that all riblets are the same, so they will have identical cross sections.
Claim(s) 1-4, 7-11, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bechert DE 36 09 541.
Regarding claims 1, 8 and 15, Bechert discloses a method of reducing drag by manufacturing a physical object, the physical object comprising: 
A smooth surface 1;
first periodic riblets 5 on the smooth surface of a physical object; and 
second periodic riblets 5 on the smooth surface of the physical object; and wherein: 
each first periodic riblet comprises a first transition region at a first end of each first periodic riblet and a second transition region at a second end of each first periodic riblet; 
each second periodic riblet comprises a first transition region at a first end of each second periodic riblet and a second transition region at a second end of each second periodic riblet; and 
each second transition region at the second end of each first periodic riblet overlaps each first transition region at the first end of each second periodic riblet (see Bechert figures 4 and 7); and 
a length of each riblet of the first and second periodic riblets runs parallel to a direction of the flow 3.

    PNG
    media_image2.png
    206
    260
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    197
    294
    media_image3.png
    Greyscale

Figure 2- Bechert Figures 4 and 7
Regarding claims 2 and 16 as best understood, Bechert discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15.  Bechert also discloses that the riblets 5 are the same size and shape (see Bechert figure 4).
Regarding claims 3, 10 and 17, Bechert discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15.  Bechert also discloses that a length of each first transition region of each first periodic riblet, a length of each second transition region of each first periodic riblet, a length of each first transition region of each second periodic riblet, and a length of each second transition region of each second periodic riblet are the same.  Please see Bechert figure 4, showing that the riblets are all the same size and shape.
Regarding claims 4, 11 and 18, Bechert discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15.  Bechert also discloses: 
third periodic riblets 5 on the smooth surface 1 of the physical object; and 
fourth periodic riblets 5 on the smooth surface of the physical object; wherein: 
each third periodic riblet comprises a first transition region at a first end of each third periodic riblet and a second transition region at a second end of each third periodic riblet; each 
fourth periodic riblet comprises a first transition region at a first end of each fourth periodic riblet and a second transition region at a second end of each fourth periodic riblet; each 
first transition region at the first end of each third periodic riblet overlaps each second transition region at the second end of each second periodic riblet; and 
each second transition region at the second end of each third periodic riblet overlaps each first transition region at the first end of each fourth periodic riblet (see Bechert figures 4 and 7).
Regarding claims 7 and 14 as best understood, Bechert discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15.  Bechert also discloses that the physical object is associated with an aircraft (paragraphs 6, 14 and 15).
Regarding claim 9 as best understood, Bechert discloses the invention as claimed as detailed above with respect to claim 8.  Bechert also discloses that a cross sectional area of a first portion of the physical object equals a cross sectional area of a second portion of the physical object.  Note that all riblets are the same, so they will have identical cross sections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malmström WO 84/03867.
Regarding claims 5, 12 and 19, Malmström discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15.  Malmström also teaches that the height of each riblet is less than 0.004” (0.1mm- abstract).  Malmström does not teach that a maximum height of each riblet of first and second periodic riblets is less than 0.002 inches, or that a maximum width of each riblet of the first and second periodic riblets is less than 0.004 inches, however it would have been an obvious matter of design choice to size the riblets in order to obtain the desired flow characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Malmström does not teach that a length of each riblet of the first and second periodic riblets is within a range of 8 to 100 times longer than the maximum height of each respective riblet, however it would have been an obvious matter of design choice to make the different portions of the riblet of whatever relative sizes were desired in order to obtain the desired flow characteristics, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally In re Reese, 129 USPQ 402.
Regarding claims 6, 13 and 20, Malmström discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15.  Malmström does not teach that each transition region forms a parabolic curve, however it would have been an obvious matter of design choice to make the transition portions of the riblet parabolic or of whatever form or shape was desired or expedient in order to obtain the desired airflow, manufacturability, or strength. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bechert DE 36 09 541.
Regarding claims 5, 12 and 19, Bechert discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15.  Bechert also teaches that the height of each riblet is less than 0.004” (0.1mm- paragraph 14).  Bechert does not teach that a maximum height of each riblet of first and second periodic riblets is less than 0.002 inches, or that a maximum width of each riblet of the first and second periodic riblets is less than 0.004 inches, however it would have been an obvious matter of design choice to size the riblets in order to obtain the desired flow characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Bechert does not teach that a length of each riblet of the first and second periodic riblets is within a range of 8 to 100 times longer than the maximum height of each respective riblet, however it would have been an obvious matter of design choice to make the different portions of the riblet of whatever relative sizes were desired in order In re Reese, 129 USPQ 402.
Regarding claims 6, 13 and 20, Bechert discloses the invention as claimed as detailed above with respect to claims 1, 8 and 15.  Bechert does not teach that each transition region forms a parabolic curve, however it would have been an obvious matter of design choice to make the transition portions of the riblet parabolic or of whatever form or shape was desired or expedient in order to obtain the desired airflow, manufacturability, or strength. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MARC BURGESS/Primary Examiner, Art Unit 3642